CONSULTING & DISTRIBUTION AGREEMENT
WITH INTELAKARE MARKETING, INC.
a Delaware Corporation




Consulting &Compensation Agreement




This Consulting & Distribution Agreement (the "Agreement") is made and entered
into by and between SUCCESS EXPLORATION RESOURCES, INC. a publicly held Nevada
corporation (the "Client") and INTELAKARE MARKETING, INC. a publicly held
Delaware  corporation (the "Consultant")  with a class of securities  registered
under Section  12(g) of the  Securities Exchange Act of 1934, as amended (the
"Exchange Act") and  respectively; the  Client  and  Consultant  being
hereinafter  collectively  referred  to as  the "Parties" and generically as a
"Party".




PREAMBLE:




WHEREAS,  Client is  engaged  in the business of the development of emerging
technologies and intellectual properties to increase shareholder value,
including but not limited to roll-ups, mergers and acquisitions  as more
particularly described in the materials annexed hereto and made a part hereof as
composite exhibit 0.1; and




     

WHEREAS, the Client desires access certain proprietary technologies and services
from Consultant such as policies, procedures, intellectual modeling and
consulting; and,




     

WHEREAS, the Consultant is desirous to provide certain proprietary technologies
and services to Client such as policies, procedures, intellectual modeling and
consulting; and




     

WHEREAS, Client is desirous to enter into such transaction with the Consultant,
and Consultant is desirous to enter into such transaction with the Client; and,




     

WHEREAS, the Consultant has substantial experience by and through its officers,
employees, agents, representatives, affiliates and subsidiaries, in the areas of
capital formation, capital financing structures for equity or debt instruments,
understanding of SEC registration exemptions for Private Placement Offerings and
Blue Sky filings, experience in preparing Private Placement and Confidential
Information Memorandums, experience in negotiating term sheets, reverse merger
processes, due diligence expertise, business development, business turnaround
structuring, recapitalization structures, analyzing and reporting on business
valuations, licensing structuring, franchise development, corporate mergers and
certain proprietary technologies, policies, procedures, intellectual modeling
that Client desires; and,




WHEREAS, the Client agrees and recognizes that Consultant has substantial
experience by and through its officers, employees, agents, representatives,
affiliates and subsidiaries, in the areas as described above that Client desires
from Consultant; and,




WHEREAS, the Consultant is agreeable to making its services available to the
Client, on the terms and subject to the conditions hereinafter set forth:




 

NOW, THEREFORE, in consideration for the Consultants’ agreement to render the
hereinafter described services, the Parties, intending to be legally bound,
hereby agree as follows:





1










WITNESSETH:

ARTICLE ONE

OBLIGATIONS OF THE PARTIES




1.1     Description of Services




(A)  The Consultant will assist the Client’s legal counsel, to assist the Client
or to cause to assist  the Client to maintain the Clients securities registered
with the Securities and Exchange  Commission (the "SEC"), and thereafter,  will
assist the Client to make arrangements  required to permit continued trading of
the Client's  securities on the OTC Bulletin Board operated by the Financial
Industry Regulatory Authority (FINRA)and/or the OTCQB operated by Pink OTC
Markets including  introductions  to one or  more  potential  market  makers
 and assistance in the  preparation,  filing and  management of the SEC and
FINRA Rule 15c2-11  compliance  filings  which  will  be  required  by any
 broker  dealers publishing quotes in the Client's securities, if Client so
directs.

                                       

(B)  Consultant shall, by and through its officers, employees, agents,
representatives, affiliates and subsidiaries, perform consulting duties as
directed by Client, to Clients counsel, or others, in the areas of capital
formation, capital financing structures for equity or debt instruments, SEC
registration exemptions for Private Placement Offerings and Blue Sky filings,
preparation of Private Placement and Confidential Information Memorandums.
Consultant, shall assist Client, or Clients counsel, to negotiate term sheets,
develop reverse merger processes, perform due diligence on targets, provide
business development, business turnaround structuring, recapitalization
structuring, provide analysis and reporting on business valuations, licensing
structuring, franchise development, corporate mergers and other services as
requested by Client.




(C) Because of the Client's status under federal securities laws, in any
circumstances where Consultant is describing the securities of to a third Party,
Consultant shall disclose to such person the  compensation  received from the
Client to the extent required under any applicable laws, including, without
limitation, Section 17(b) of the Securities Act of 1933, as amended (the
"Securities  Act"); however,  the Parties  acknowledge  they do not contemplate
that the Consultant shall be involved in any activities on behalf of the Client
 requiring such  descriptions or disclosures,  or  that  the  Services  involve
 any activities  subject to regulation under federal or state  securities laws,
except for the introduction of the Client and its  principals to  licensed
broker dealers in securities, securities analysts  and  appropriate corporate
information and stockholder relations specialists, if such introductions take
place or if instructed by Client to make such introductions.




1.2     Fiduciary Obligation to Client




    

 In rendering its services, the Consultant shall not disclose to any third party
any confidential non-public information furnished by the Client or otherwise
obtained by it with respect to the Client.




1.3     Limitations on Services





2










(A)  The  Parties  recognize that certain  responsibilities  and  obligations
 are imposed by federal and state  securities  laws and by the  applicable
 rules and regulations of stock exchanges,  the Financial Industry Regulatory
Authority (collectively with its subsidiaries  being hereinafter  referred to as
the "FINRA"),  in-house  "due  diligence"  or  "compliance"  departments  of
licensed securities firms, etc.; accordingly,  the Consultant agrees that it
will not release any information  or data about the  Client to any  selected  or
 limited  person(s), entity,  or group if the Consultant is aware that such
 information or data has not been generally released or promulgated.




(B)  The Consultant shall restrict or cease, as directed by the Client, all
efforts on behalf of the Client, including all dissemination of information
regarding the Client, immediately upon receipt of instructions (in writing by
fax or letter) to that effect from the Client.




1.4     Consultant Compensation




(1)  The Client shall issue, one time, directly to the Consultants’ Stockholders
of Record, Two Hundred (200) shares of restricted Common Stock in Success
Exploration & Resources, Inc (SCXR), the publically held, Nevada corporation(the
"Compensation Stock").  As of the date herein such number of Beneficial Common
Stock Owners number Six-hundred, Forty-seven (647).




     

(2)  The Client shall, upon the execution of this Agreement, and following, on
the 1st Monday of each month thereafter compensate Consultant the sum of Ten
Thousand Dollars ($10,000.00), subject to Article Two.




     

(3)  All such Compensation Stock as described in (A) (1), shall be restricted
and shall bear such restrictive legend as is typical of shares issued under such
restriction and absent registration.




     

(4)  The Shares issued to Consultants Stockholder of Record as of September 31,
2013 shall be restricted from trading subject to a registration statement on SEC
Form S-1, or as determined by the Client, or a notification statement pursuant
to SEC Regulation A and the Consultant will assist the Client to prepare and
file required documentation associated therewith, at the Client's expense.




     

(5)  Prior to the issuance of the Compensation Stock, the Consultant will assist
the Client to comply with any obligations under SEC Rule 10b-17 pertaining to
dividends, if any.




     

(6)  The Parties hereby agree that for auditing, tax or SEC filing fee purposes
the reasonable market value of the Compensation Stock is the lesser of $10,000
or 50% of the closing bid of one share of the Consultants Common Stock on the
execution date of this Agreement.




     

(7)  The Parties hereby acknowledge that nothing in the forgoing Section 1.4.,
shall be construed or interpreted by the Consultant, its assigns or
shareholders, that the Client shall be obligated to File, Register or guarantee
any such Registration, and if so, such Registration shall ever be effective, or
such shares will be publically traded, or, that such a market for such shares
may ever exist.  

                                       





3










1.5     Client's Commitments




(A). (1) All work will be submitted for approval by the Client or to the
Client's legal counsel prior to its use.




     

(2)  Final drafts of any matters prepared for use by the Consultant in
conjunction with the provision of the Services will be reviewed by the Client
and, if legally required, by the Client's legal counsel, to assure that:




A.

All required information has been provided;




B.

All materials are presented accurately; and,




C.

That no materials required to render information provided "not misleading" are
omitted.

                                       

     

(3)  Only after such review and approval by the Client and, if required, the
Client's legal counsel,  will any documents be filed with regulatory agencies or
provided to the Consultant or third parties.




     

(3)  A. Financial data will be reviewed by competent, independent, certified
public accountants to be separately retained by the Client.




          

B.  Such  accountants  will  be  required  to  review  and  approve  all
financially related filings,  prior to release to the Consultant, other third
parties or submission to the appropriate regulatory authorities.




(B) (1) The  Client  shall  supply  the Consultant on a regular and timely basis
with all approved data and information  about the Client,  its management,  its
products, and its operations and the Client shall be  responsible  for advising
 Consultant of any fact which  would  affect  the  accuracy  of any prior data
and information supplied to Consultant.




    

(2) The Client shall use its best efforts to promptly supply the Consultant with
full and complete copies of all filings with all federal and state securities
agencies.




     

(3)  The Client  shall   promptly   notify  the Consultant  of  the  filing  of
 any registration  statement  for the sale of  securities  and/or of any other
 event which triggers any restrictions on disclosure.




    

 (4) The Consultant, in the absence of notice in writing from the Client, may
rely on the continuing accuracy of material, information and data supplied by
the Client.





4










ARTICLE TWO

TERM, RENEWALS & EARLIER TERMINATION




2.1     Term.




     

This Agreement shall be for an initial term of 90 days, commencing on the date
of its complete execution by all Parties, as evidenced in the execution page
hereof, but shall be extended, as required by the Client to permit completion of
the projects contemplated herein (the "Initial Term").




2.2     Renewals.




Subject to prior agreement in writing this Agreement shall be renewed
automatically, after expiration of the original term, on a continuing Quarterly
basis, unless the Party wishing not to renew this Agreement provides the other
Party with written notice of its election not to renew ("Termination Election
Notice") on or before the 30th day prior to termination of the then current
term.




2.3 Final Settlement.

                                       

(A) Upon termination of this Agreement and payment to the Consultant of all
amounts due it  hereunder,  the Consultant or its  representative  shall
 execute and deliver to the Client a receipt for such sums and a release of all
 claims,  except such claims as may have been  submitted  pursuant to the terms
of this  Agreement  and which remain unpaid, and, shall forthwith  tender to the
Client all records, manuals and written procedures, as may be desired  by the
Client for the continued conduct of its business; and




(B) The Client or its representative shall execute and deliver to the Consultant
a receipt for all materials returned and a release of all claims, except such
claims as may have been submitted pursuant to the terms of this Agreement and
which remain unpaid, and, shall forthwith tender to the Consultant all records,
manuals and written procedures, as may be desired by the Consultant for the
continued conduct of its business.

ARTICLE THREE

SUCCESS EXPLORATION & RESOURCES INC.'S
CONFIDENTIALITY & COMPETITION COVENANTS




3.1     General Provisions.




(A) The Consultant acknowledges  that,  in  and  as a  result  of its  entry
 into  this Agreement,  it will be making use of  confidential  information  of
special  and unique nature and value  relating to such matters as the Client's
trade secrets, systems, procedures, manuals, confidential reports and other
materials of non-public nature;  consequently, as material inducement  to the
entry  into  this  Agreement  by the  Client,  the Consultant.  hereby covenants
 and  agrees  that it shall not,  at  anytime  during the term of this
Agreement,  any renewals  thereof and for ten years following the terms of this
Agreement, directly or indirectly,  use, divulge or disclose, for any purpose
whatsoever, any of such confidential  information which has been obtained by or
disclosed  to it as a result of its entry into this  Agreement or provision of
services hereunder.





5







(B) In the event of a breach or threatened breach by the Consultant of any of
the provisions  of  this  Article  Three, the  Client, in addition to and not in
limitation  of any other  rights, remedies or damages available to the Client,
whether at law or in the Consultant,  shall be  entitled to a  permanent
 injunction  in order to prevent or to restrain any such breach by the
Consultant, or by its partners, directors, officers, stockholders, agents,
representatives, servants, employers, employees, affiliates and/or any and all
persons directly or indirectly acting for or with it.




3.2     Exclusivity.




     

The Consultant shall not be  required  to devote all of its  business  time to
the affairs of the  Client,  rather it shall  devote  such time as it is
 reasonably necessary in light of its other business commitments.

ARTICLE FOUR

CLIENT'S CONFIDENTIALITY & COMPETITION COVENANTS




4.1     General Prohibitions




(A) The Client acknowledges that, in and as a result of its engagement of the
Consultant, the Client will be making use of confidential  information of
special and unique nature  and  the Client hereby  covenants  and agrees that it
shall not,  at anytime  during the term of this  Agreement,  any renewals
 thereof for two years  following the terms of this  Agreement,  directly or
 indirectly,  use,  divulge or  disclose,  for any purpose whatsoever, any of
such confidential information which has been obtained by or  disclosed  to it as
a result of its  employment  of the Consultant or the Consultant’s affiliates.




ARTICLE FIVE

MISCELLANEOUS




5.1     Notices.




     

All notices, demands or other written communications hereunder shall be in
writing, and unless otherwise provided,  shall be deemed to have been duly given
on the first business day after mailing by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

To Client:




Success Exploration & Resources, Inc.

Matthew Sage, President

220 Congress Park Drive Suite 301

Delray Beach, FL

T :(561) 270-3434

F :(561) 270-3430




To the Consultant:




IntelaKare Marketing, Inc.

Raymond Talarico, President

2985 West Hwy 318, Suite A

Citra, FL 32113

T :(352) 591-1785

F :(352) 591-1865





6










in each case, with copies to such other address or to such other persons as any
Party shall designate to the others for such purposes in the manner  hereinabove
set forth.




5.2     Amendment.




    

 No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless the same is in writing and signed by Parties.




5.3     Merger.




(A) This instrument, together with the instruments referred to herein, contains
all of the understandings and agreements of the Parties with respect to the
subject matter discussed herein.

                                     

(B) All prior agreements whether written or oral are merged herein and shall be
of no force or effect.




5.4     Survival.




     

The several representations,  warranties  and  covenants  of the  Parties
contained  herein  shall  survive the  execution  hereof and shall be  effective
regardless of any investigation  that may have been made or may be made by or on
behalf of any Party.




5.5     Severability.




     

If any provision or any portion of any provision of this  Agreement,  other than
a conditions precedent, if any, or the application of such provision or any
portion  thereof  to any  person  or  circumstance  shall  be  held  invalid  or
unenforceable,  the  remaining  portions  of such  provision  and the  remaining
provisions of this Agreement or the  application of such provision or portion of
such provision as is held invalid or  unenforceable  to persons or circumstances
other than  those to which it is held  invalid  or  unenforceable,  shall not be
affected thereby.




5.6     Governing Law and Venue.




     

This Agreement shall be construed in accordance with the laws of the State of
 Florida and any  proceeding  arising  between  the  Parties  in any  matter
pertaining or related to this Agreement  shall, to the extent  permitted by law,
be held in Palm Beach County, Florida.




5.7     Dispute Resolution in lieu of Litigation.




If a dispute arises from or relates to this contract or the breach thereof, and
if the dispute cannot be settled through direct discussions, the Parties agree
to endeavor first to settle the dispute by mediation administered by the
American Arbitration Association under its Commercial Mediation Procedures
before resorting to arbitration. The Parties further agree that any unresolved
controversy or claim arising out of or relating to this contract, or breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.





7










Claims shall be heard by a single arbitrator, the arbitrator shall be certified
by the AAA for a minimum of five (5) years of experience. The place of
arbitration shall be City of West Palm Beach, County of Palm Beach, Florida. The
arbitration shall be governed by the laws of the State of Florida. Time is of
the essence for any arbitration under this agreement and arbitration hearings
shall take place within 60 days of filing and awards rendered within 90 days.
 The Arbitrator shall agree to these limits prior to accepting appointment.

The arbitrator shall award to the prevailing party, if any, as determined by the
arbitrator, all of their costs and fees. "Costs and fees" mean all reasonable
pre-award expenses of the arbitration, including the arbitrators' fees,
administrative fees, travel expenses, out-of-pocket expenses such as copying and
telephone, court costs, witness fees, and attorneys' fees.

The award of the arbitrators shall be accompanied by a reasoned opinion. Except
as may be required by law, neither a party nor an arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties. The parties agree that failure or refusal of a
party to pay its required share of the deposits for arbitrator compensation or
administrative charges shall constitute a waiver by that party to present
evidence or cross-examine witness.  

5.8     Benefit of Agreement.




      

The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties, jointly and severally, their successors, assigns,
personal representatives, estate, heirs and legatees.




5.9     Captions.




     

The captions in this Agreement are for  convenience  and reference only and in
no way define,  describe,  extend or limit the scope of this Agreement or the
intent of any provisions hereof.




5.10     Number and Gender.




     

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the Party or
Parties, or their personal representatives, successors and assigns may require.




5.11     Further Assurances.




     

The Parties hereby agree to do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered and to perform all such acts and
deliver all such deeds, assignments, transfers, conveyances, powers of attorney,
assurances,  stock certificates and other documents,  as may, from time to time,
be required herein to effect the intent and purpose of this Agreement.





8










5.12     Status.




(A) Nothing in this Agreement shall be construed or shall constitute a
partnership, joint venture, employer-employee relationship, lessor-lessee
relationship, or principal-agent relationship.




(B) Throughout the term of this Agreement, the Consultant shall serve as an
independent contractor,  as that term is  defined  by the  United  States
 Internal  Revenue Service, and in conjunction  therewith,  shall be responsible
for all of its own tax reporting and payment obligations.




(C) In amplification of the foregoing, the Consultant shall, subject to
reasonable reimbursement on a pre-approved budgetary basis, be responsible for
providing its own office facilities and supporting personnel.




5.13     Counterparts.




(A) This Agreement may be executed in any number of counterparts delivered
through facsimile transmission.




(B) All executed counterparts shall constitute one Agreement notwithstanding
that all signatories are not signatories to the original or the same
counterpart.




EXECUTED THIS __15__ day of October, 2013.




Success Exploration & Resources, Inc.
                                                  IntelaKare Marketing Inc.










By:/s/ Matthew H. Sage        

          By:/s/ Raymond  Talarico
Matthew H. Sage, President
                                                                     Raymond
Talarico, President
                                                                            

              










              





9





